Exhibit JB CLOTHING CORPORATION (A DEVELOPMENT STAGE COMPANY) UNAUDITED PROFORMA FINANCIAL INFORMATION On July 10, 2009,JB Clothing Corporation (“JBCC”) , a Nevada corporation,acquired one thousand five hundred (1,500) shares of the Common Stock ofEntest BioMedical, Inc. , a California corporation (“Entest”) in exchange for the payment of the purchase price of 10,000,000 shares of the common stock of JBCC and the return and cancellation of 10,000,000 shares of JBCC owned and held by Rick Plote As a result of the Acquisition Agreement, Entest became a wholly owned subsidiary of JBCC. The accompanying unaudited pro forma consolidated balance sheet of JBCC and Entest gives effect to the acquisition as if it had been completed as of. The accompanying unaudited pro forma consolidated statements of operations for the nine months ended June 30, 2006 give effect to the acquisition as if it had been completed as of September 1, 2008. The accompanying unaudited pro forma consolidated statements of operations for the six months ended February 28, 2009 give effect to the acquisition as if it had been completed as of September 1, 2008. These unaudited pro forma consolidated financial statements are presented for illustrative purposes only. Such information in not necessarily indicative of the operating results or financial position had the acquisition taken place on the dates above indicated, nor is it indicative of the results that may be expected for future periods. The pro forma consolidated financial statements should be read in conjunction with JBCC’s financial statements and related notes in it’s filings with the United States Securities and Exchange Commission and in conjunction with the financial statements of Entest and related notes included in this current report on Form 8-K . 1 JB Clothing Corporation (a Development Stage company) Pro forma Consolidated Balance Sheets Adjustments and Pro Forma Entest BioMedical, inc. JB Clothing Corporation Eliminations Combined ASSETS Current Assets Cash and Cash Equivalents $ $ 37,613 $ 37,613 Total Current Assets 37,613 37,613 TOTAL ASSETS $ - $ 37,613 $ 37,613 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities 0 Advance From Shareholder 2,400 Total Current Liabilities 2,400 2400 TOTAL LIABILITIES - 2,400 2,400 STOCKHOLDERS' EQUITY Common Stock, 408 14,000 (408 ) 14,000 Additional paid in Capital 31,730 408 32,138 Contributed capital 78 78 Deficit accumulated during the development stage (486 ) (10,517 ) (11,003 ) Total Stockholders' Equity (Deficit) $ - $ 35,213 $ 35,213 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ - $ 37,613 $ 37,613 2 JB Clothing Corporation (a Development Stage company) Pro forma Consolidated Statements of Operations For the six months ending February 28, 2009 (unaudited) Pro Forma Adjustments and Entest BioMedical, Inc JB Clothing Corporation Eliminations Combined REVENUES Total Revenues $ 0 $ 0 $ 0 COSTS AND EXPENSES General and Administrative 120 120 Miscellaneous Expenses 78 78 Total Costs and Expenses 78 120 198 OPERATING LOSS (78 ) (120 ) (198 ) NET INCOME (LOSS) $ (78 ) $ (120 ) $ (198 ) 3
